Citation Nr: 9926647	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder 
as secondary to service-connected flat feet.

2.  Entitlement to service connection for a low back disorder 
on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which found that the veteran 
had not submitted new and material evidence such as to 
warrant reopening of his claim seeking service connection for 
a low back disorder secondary to his service-connected flat 
feet.

The issue of entitlement to service connection for a low back 
disorder on a direct basis has also been raised by the 
veteran and was addressed in a January 1998 supplemental 
statement of the case.  The Board finds that the veteran 
submitted a notice of disagreement with the denial of this 
claim in January 1998.  Thereafter, the record reveals that 
there has been substantial compliance with procedural due 
process.  Accordingly, this issue is appropriately developed 
for appellate review and will be addressed in the remand 
portion of this determination.


FINDINGS OF FACT

1.  An April 1996 rating decision by the RO considered the 
veteran's claim for service connection for a low back 
disorder as secondary to his service-connected flat feet and 
denied it on the merits; an appeal to this rating action was 
not perfected by the veteran.

2.  Additional evidence received subsequent to the April 1996 
rating decision is cumulative of evidence already of record.


CONCLUSION OF LAW

Evidence received since the April 1996 rating decision, which 
denied the veteran's claim for service connection for a low 
back disorder secondary to his service-connected flat feet is 
not new and the claim is not reopened; the April 1996 rating 
action is final.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§  3.156(a), 3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in April 1996, entitlement to service 
connection for a low back disorder was denied.  This decision 
essentially found that the evidence of record failed to show 
that the veteran's degenerative disc disease at L5-S1 with 
radiculopathy was related to his service-connected bilateral 
pes planus.  The veteran did not perfect an appeal as to this 
determination by the filing of a substantive appeal.

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for a 
low back disorder secondary to pes planus is final.  
Consequently, the veteran's claim as to service connection 
for a low back disorder secondary to pes planus may not be 
reopened absent the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  In considering whether a 
claim may be reopened, a two-step analysis must be performed.  
First, the Board must determine whether the evidence is both 
new and material.  If and only if the Board determines that 
the claimant has produced new and material evidence is the 
claim deemed to have been reopened and the case must then be 
evaluated on the basis of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers, and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Board will first review the evidence that was before the 
agency of original jurisdiction in April 1996 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, to include his August 1970 medical 
examination for service separation.  These records are 
negative for any complaints or findings of a low back 
disorder.  Service medical records do show evaluation and 
treatment provided to the veteran for mild pes planus.  The 
evidence before the agency of original jurisdiction in April 
1996 also included post-service VA and private clinical data.  
The VA clinical data consisted of reports of comprehensive VA 
examinations provided to the veteran between June 1971 and 
March 1996, as well as outpatient treatment records compiled 
between October 1991 and June 1995.  Post-service VA 
examinations in June 1971, April 1981 and May 1982 focused 
primarily on the veteran's complaints of combat stress and 
problems with hearing and tinnitus.  On a VA examination in 
March 1992, the veteran made complaints of pain and 
discomfort on the bottom of his feet along the heel and on 
the dorsal aspect of the feet, especially with prolonged 
standing or ambulation.  On a physical examination the 
veteran's posture and gait were found to be essentially 
unremarkable.  Examination of the feet was essentially normal 
except for some mild tenderness to palpation on the dorsal 
aspect and over the calcaneal and the Achilles attachments.  
The arches were preserved.  It was noted, in general, that 
the veteran was able to stand on his heels and toes without 
difficulty and that his gait was unremarkable.

A VA examination in April 1995 reexamined the veteran's feet 
for complaints of continuing pain with walking on hard 
surfaces.  It was noted on this occasion that the veteran 
wore insoles in his shoes, bilaterally.  Following physical 
examination, the veteran was found to have bilateral foot 
pain secondary to plantar fasciitis with some degree of 
bilateral pes planus, which the examiner indicated resulted 
in mild foot pain and probably began in service.

An RO rating decision in May 1995 granted the veteran service 
connection for bilateral flat feet and rated this disorder 
noncompensably disabling, effective from June 1991.

VA outpatient treatment records received in June 1995 show 
evaluation and treatment provided to the veteran for 
complaints of heel and medial arch pain between October 1991 
and June 1995.  The veteran was provided instructions for 
stretching exercises, orthotics and prescribed Feldene during 
this period.

On VA examination in December 1995, it was noted that the 
veteran wore inserts in his shoes, bilaterally.  The veteran 
stated that if he has to stand for much over an hour, he 
starts having a lot of pain and discomfort in his feet.  He 
further said that he has to shift his weight to alleviate 
this discomfort.  On examination, his posture and gait 
remained unremarkable.  There was loss of arch, bilaterally.

On VA spine examination in March 1996 the veteran was 
allegedly experiencing low back pain secondary to his 
bilateral pes planus following use of orthotics provided by 
VA a year earlier.  The veteran said that he did not have 
back pain or a back injury in the past and that his current 
back pain did not start until after orthotics were provided 
for his use by VA.  On physical examination, the veteran 
demonstrated no postural abnormalities and no difficulty 
standing on toes or heels or squatting.  The musculature of 
the back was normal and range of motion was essentially full.  
An X-ray of the lumbar spine was interpreted as showing mild 
to moderate hypertrophic spur formation, anterior to the 
lumbar bodies, especially L2-3.  There was no definite 
fracture, dislocation or narrowed disc interspace.  The 
examiner noted as a diagnostic assessment that the veteran 
had degenerative disc disease at L5/S1 causing radicular pain 
down the lower extremities, bilaterally.  He also stated that 
he did not believe that the veteran's orthotics or his 
bilateral pes planus was causing his lower back pain.

On the basis of the evidence described above, the RO in April 
1996 concluded that the veteran's low back degenerative disc 
disease was not causally or etiologically related to his 
service-connected bilateral pes planus.

Evidence adduced since the April 1996 rating decision 
includes private treatment records compiled between April 
1990 and July 1997.  These records show evaluation of the 
veteran's complaints of low back pain and include an April 
1997 magnetic resonance imaging of the lumbar spine, which 
disclosed mild diffuse bulges at L2-3 and L4-5.  This imaging 
also disclosed a small focal disc protrusion in the midline 
at L5-S1.  A May 1997 neurosurgical consultation noted that 
the veteran reported no known injury to his back but also 
noted that the veteran expressed a belief that his service in 
Vietnam, which included jumping out of helicopters, may have 
contributed to some of his current problems.  Following an 
examination and a review of the veteran's April 1997 lumbar 
MRI, low back pain partially related to degenerative disc 
disease was the diagnostic impression.

Chronic low back pain secondary to degenerative disc disease 
was also diagnostically assessed by a VA physician in August 
1997.  Physical therapy was recommended.

In a letter dated in December 1997, Russell L. Jones, a 
Doctor of Chiropractic reported that he had examined the 
veteran that month and reviewed an MRI of his low back.  He 
opined that "probably the same incident or activities that 
caused the pes planus also caused his low back injury in the 
past as well."  He stated that in all likelihood this would 
be while carrying packs, jumping on hard surfaces, repetitive 
trauma, et cetera.  He further stated that as opposed to a 
theory that the veteran's feet problem caused his low back 
disorder, he would be more inclined to believe "that the 
clinical evidence substantiates that there was probably a 
trauma sustained which initiated both these injuries at the 
same time."

At a personal hearing on appeal in April 1998, the veteran 
described his December 1997 chiropractic evaluation and 
testified that he was informed at that time by his 
chiropractor, Dr. Jones, that his back had been traumatized.  
The veteran said he has been issued orthotics for his pes 
planus disorder as well as a back brace and a cane to 
stabilize him when he is walking.  He related that he first 
started receiving VA and private treatment for his low back 
in the 1990's.  He also said that VA physicians who have 
evaluated and treated him for his back and his flat feet have 
not proffered any comment as to the etiology of these 
disorders.  He further said that his claim for service 
connection for a back disorder was based on theories of 
direct service connection as a result of trauma sustained in 
service as well as the theories of secondary service 
connection due to service-connected pes planus and/or his 
service-connected post-traumatic stress disorder.  The Board 
observes that the claim of a back disorder secondary to post-
traumatic stress was denied by an unappealed RO rating action 
in July 1998.

Evidence received with the veteran's attempt to reopen his 
claim for secondary service connection for his low back 
disorder also includes a July 1983 report of examination for 
employment with the United States Postal Service.  On this 
examination the veteran specifically denied any history of 
back injury or chronic back pain.  A physical examination of 
his spine found no abnormality.  An April 1991 U. S. Postal 
Service "Authorization for Medical Attention" reflects that 
the veteran had complaints that his legs felt numb.  A 
treating nurse recommended that he see a private physician.

Treatment records received from the veteran's private 
physician, Mely C. Lim, M.D., in June 1998 include a copy of 
a report of the veteran's lumbar spine X-ray in November 
1990.  At that time, the veteran had complaints of numbness 
in the right lower extremity without known injury.  The X-ray 
disclosed marginal spur formation with no significant disc 
space narrowing.  Dr. Lim treated the veteran for complaints 
of back pain beginning in April 1996.

The record shows that the RO determined that there was no new 
and material evidence to reopen the claim for service 
connection for a low back disorder as secondary to pes planus 
prior to the decision of The United States Court of Appeals 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence has been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  It was held in Hodge 
that for evidence to be new and material, it must be of such 
significance that, alone or with other evidence of record, it 
must be considered in order to fairly decide the merits of 
the claim as provided in 38 C.F.R. § 3.156(a).  A remand to 
apply 38 C.F.R. § 3.156(a) and Hodge is not appropriate in 
this case, because the recently submitted evidence is not 
new.  The Board's determination that the evidence is not new 
terminates the requirement for further analysis.  If it is 
not new, it cannot be new and material to reopen the claim.  
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998).

The Board has reviewed the evidence submitted since the April 
1996 rating decision and has determined that this evidence, 
to the extent it bears on the issue of secondary service 
connection for a low back disorder secondary to service-
connected flat feet, is cumulative of previously presented 
evidence that was before the agency of original jurisdiction 
in April 1996.  Specifically, the clinical evidence received 
with respect to the veteran's low back disorder does not 
contain any showing or opinion that the veteran's low back 
pathology is etiologically or causally related to his 
service-connected flat feet.  The additional medical 
evidence, while containing further diagnostic evaluation of 
the veteran's low back complaints, continues to provide no 
clinical indication that his existing back pathology stems 
from or is attributable to his service-connected bilateral 
flat feet.  These records essentially contain the same 
clinical impressions, which were in the record prior to the 
April 1996 rating decision.  To the extent these records 
differ, such difference serves only to reinforce the RO's 
prior conclusion that the veteran's service-connected pes 
planus is unrelated to his low back condition.  Thus, the 
clinical evidence is cumulative of other evidence that was 
previously in the record and is not "new".

The testimony in May 1998 is also not new evidence since 
assertions that the veteran has a low back disability 
secondary to his service-connected flat feet had previously 
been considered.  The fact that sworn testimony has been 
presented does not provide a basis for reopening the claim.  
The recounting is not new.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1994).  See also Reid v. Derwinski, 
2 Vet. App. 312 (1992) (to the extent hearing testimony 
restates contentions already on file, it does not constitute 
new and material evidence).  

In sum, the evidence submitted since the April 1996 rating 
decision contains no new data.  Once it has been determined 
that the evidence is not new, the inquiry ends and the claim 
for service connection for a low back disorder secondary to 
service-connected flat feet is not reopened.  See Vargas-
Gonzalez v. West, id.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a low back disorder as 
secondary to service-connected flat feet, the appeal is 
denied.


REMAND

In this case, the veteran's service medical and post-service 
clinical records reveal no pertinent complaints and/or 
findings of any low back pathology until November 1990.  At 
that time, the veteran was found to have radiological 
indications of minimal degenerative disc disease of the 
lumbar spine.  The veteran has argued, on an alternative 
basis, that his current low back pathology stems from trauma 
to his back in service.

In support of the veteran's contentions, he has submitted 
into the record before the Board a report of a December 1997 
examination by a private chiropractor.  The report notes that 
the veteran has degenerative disc disease in the low back and 
further opines that this pathology is the result of inservice 
trauma.  Specifically, reference is made to this combat 
veteran's self-reported history of "carrying packs, jumping 
on hard surfaces, repetitive trauma, etc.

In view of the above, it is the Board's opinion that the 
issue of entitlement to service connection for a low back 
disorder is well grounded.  In light of the opinion expressed 
by the veteran's chiropractor and in order to give the 
veteran every consideration with respect to his appeal of 
this issue, the Board requires further information.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact Dr. Russell L. 
Jones, Smith Chiropractic Associates, at 
the address indicated in the record.  The 
RO should request that he provide the 
rationale for his opinion that the 
veteran's current low back pathology 
initially manifested many years after his 
service separation stems from events in 
service.  He is also asked to identify 
the clinical evidence he believes 
substantiates the veteran's trauma in 
service.

2.  When the RO receives the requested 
information from Dr. Jones, they should 
then request a medical opinion as to the 
etiology of the veteran's current low 
back disorder from an appropriate VA 
specialist.  The specialist's opinion 
should be based upon a review of the 
record and consideration of Dr. Jones' 
opinion(s).  In reporting an opinion the 
specialist should state whether it is at 
least as likely as not that any currently 
identified low back disorder is 
attributable in any way to the veteran's 
service to include incidents described 
therein.  The examiner should include the 
bases and rationale for the opinion that 
is offered.  Since it is important that 
each disability be viewed in relationship 
to its history, the veteran's claims file 
must be made available to and be reviewed 
by the specialist.

When the development requested above has been completed, the 
case should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

 

